Pee. Ouejaji.
This is the defendant’s appeal from a summary judgment entered in the Circuit Court of Hudson county in favor of the plaintiff. The action was by the assignee of W. L. Lincoln, Incorporated, plaintiff, on a judgment obtained in the Supreme Court of New York. The defendant filed an answer denying the truth of the matters set up in the complaint and also filed a counter-claim for damages resulting from an alleged breach of contract. On motion and affidavits the answer and counter-claim were stricken out and judgment entered.
The single ground urged in the appeal is that there was no adequate proof that the plaintiff Grossman held title to the judgment by virtue of an assignment from the plaintiff in the New York judgment. We think the proof on this point were ample. The affidavit of Grossman avers that the judgment was assigned to him on April 5th, 1930, and that the assignment was filed, adding that exemplified copies of the original judgment and assignment would be exhibited to the court on the argument of the motion. These appear to have been presented to the court when the motion was heard. In this situation the answer and counter-claim were properly stricken out.
The judgment is affirmed.